DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed October 19, 2022. Claims 384-403 are pending. Claims 1-383 have been canceled. Claims 384, 397 & 401 have been amended.
Claim Objections
The objection is withdrawn due to amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 384-390 & 402-403 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper et al. (US 5,170,801) (“Casper” hereinafter) in view of Kimchy et al. (US 2018/0154124) (“Kimchy” hereinafter) further in view of Barton et al. (WO 01/05974) (“Barton” hereinafter).
In regards to claim 384, Casper discloses a method of treating ulcerative colitis in a subject (see at least col. 5, lines 36-41), the method comprising: 
orally administering to the subject an ingestible device 10 comprising: 
an ingestible housing 12 comprising a reservoir; 
a release mechanism (12A, 14A) having a closed state wherein the pharmaceutical formulation is retained in the reservoir and an open state wherein the pharmaceutical formulation is released from the reservoir to the exterior of the ingestible device 10 (see at least col. 3, lines 27-53); and, 
an actuator 16 for the release mechanism (12A, 14A), 
thereby releasing the pharmaceutical formulation from the ingestible device 10 (see at least fig. 4 and col. 4, lines 38-62), wherein the cecum (as part of the colon) has been predetermined to be proximal to one or more disease sites (see at least col. 5, lines 36-41).
Casper discloses a method, as described above, that fails to explicitly teach a method comprising a light source configured to produce light that interacts with a gastrointestinal (GI) tract of the subject to provide light reflectance; a light reflectance detector; and a processor coupled to the detector and to the actuator, wherein the processor triggers the actuator to cause the release mechanism to transition from the closed state to the open state when the ingestible device is located in the cecum based on the detected light reflectance, thereby releasing the pharmaceutical formulation comprising the IL-1 inhibitor from the ingestible device 10 when the ingestible device 10 is located in the cecum of the subject.  
However, Kimchy teaches that it is known to provide a method comprising: orally administering to the subject an ingestible device 100 comprising: an ingestible housing 180 comprising a reservoir 175, the reservoir 175 containing a pharmaceutical formulation; a release mechanism 170 having a closed state wherein the pharmaceutical formulation is retained in the reservoir 175 and an open state wherein the pharmaceutical formulation is released from the reservoir 175 to the exterior of the ingestible device 100 (see at least par 0032); an actuator (i.e., electromechanical release mechanism, a piston, a striking pin, a pump, etc.) for the release mechanism (see at least par 0032); a light source configured to produce light that interacts with a gastrointestinal (GI) tract of the subject to provide light reflectance (see at least par 0038); a light reflectance detector (i.e., CMOS or CCD imaging chip) (see at least par 0035-0046 & 0052); and a processor 130 coupled to the detector (i.e., CMOS or CCD imaging chip) and to the actuator (i.e., electromechanical release mechanism, a piston, a striking pin, a pump, etc.), wherein the processor 130 triggers the actuator (i.e., electromechanical release mechanism, a piston, a striking pin, a pump, etc.) to cause the release mechanism 175 to transition from the closed state to the open state when the ingestible device is located in the cecum based on the detected light reflectance (i.e., which is the beginning of the colon and thus marks the transition between the small intestine and the colon) (see at least par 0030, 0039-0040 & 0044-0045), thereby releasing the pharmaceutical formulation from the ingestible device 100 when the ingestible device 100 is located in the cecum of the subject (see at least par 0009-0022, 0030, 0039-0040 & 0044-0045).
Therefore, since Casper suggests determining a location of the capsule so as to release the medication at the appropriate location in the GI tract (see at least col. 4, lines 63-68 and col. 5, lines 1-7), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Casper comprising a light source configured to produce light that interacts with a gastrointestinal (GI) tract of the subject to provide light reflectance; a light reflectance detector; and a processor coupled to the detector and to the actuator, wherein the processor triggers the actuator to cause the release mechanism to transition from the closed state to the open state when the ingestible device is located in the cecum based on the detected light reflectance, thereby releasing the pharmaceutical formulation comprising the IL-1 inhibitor from the ingestible device 10 when the ingestible device 10 is located in the cecum of the subject as taught by Kimchy since such a modification would amount to applying a known technique (i.e. as taught by Kimchy) to a known device (i.e. as taught by Casper) ready for improvement to achieve a predictable result such as targeting delivery of medications to specific locations--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Casper as modified by Kimchy discloses a method, as described above, that fails to explicitly teach a method with a pharmaceutical formulation comprising a therapeutically effective amount of an IL-1 inhibitor, releasing the pharmaceutical formulation comprising the IL-1 inhibitor from the ingestible device when the ingestible device is located in the cecum of the subject.
However, Barton teaches that it is known to provide a method for treating ulcerative colitis in a subject (see at least abstract and at least pg. 77, lines 19-31 and pg. 78, lines 1-6) with a pharmaceutical formulation comprising a therapeutically effective amount of an IL-1 inhibitor, releasing the pharmaceutical formulation comprising the IL-1 inhibitor from the ingestible device when the ingestible device is located in the GI tract of the subject (see at least abstract, pg. 2, lines 5-7, pg. 3, lines 31, pg. 4, lines 1-4, pg. 5, lines 8-26, pg. 17, lines 16-30, pg. 107, lines 16-31 and pg. 108, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Casper as modified by Kimchy with the reservoir containing a pharmaceutical formulation comprising a therapeutically effective amount of an IL-1 inhibitor, releasing the pharmaceutical formulation comprising the IL-1 inhibitor from the ingestible device, as taught by Barton, when the ingestible device is located in the cecum of the subject, as taught by Kimchy, in order to treat the patient’s ulcerative colitis of the colon as suggested by Casper, by suppressing or inhibiting at least one IL-1L1 bioactivity as taught by Barton.
In regards to claim 385, Casper discloses the method of claim 384, wherein the one or more disease sites is in the colon (see at least col. 5, lines 36-41).  
In regards to claim 386, Casper as modified by Kimchy discloses the method of claim 384, that fails to explicitly teach a method wherein the IL-1 inhibitor is an antisense nucleic acid, a ribozyme, or a small interfering RNA. However, Barton teaches that it is known to provide a method wherein the IL-1 inhibitor is an antisense nucleic acid, a ribozyme, or a small interfering RNA (see at least pg. 17, lines 16-30, pg. 38, lines 9 to pg. 45, line 29, and pg. 78, lines 7-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Casper as modified by Kimchy wherein the IL-1 inhibitor is an antisense nucleic acid, a ribozyme, or a small interfering RNA as taught by Barton in order to treat the patient’s ulcerative colitis of the colon as suggested by Casper, by suppressing or inhibiting at least one IL-1L1 bioactivity as taught by Barton.
 	In regards to claim 387, Casper as modified by Kimchy discloses the method of claim 384, that fails to explicitly teach a method wherein the IL-1 inhibitor is complementary to all or a part of any one of SEQ ID NOs: 1-41. However, Barton teaches that it is known to provide a method wherein the IL-1 inhibitor is complementary to all or a part of any one of SEQ ID NOs: 1-4 (see at least pg. 33, lines 9-25 and pg. 34, lines 14-29). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed Casper as modified by Kimchy wherein the IL-1 inhibitor is complementary to all or a part of any one of SEQ ID NOs: 1-4 as taught by Barton in order to treat the patient’s ulcerative colitis of the colon as suggested by Casper, by suppressing or inhibiting at least one IL-1L1 bioactivity as taught by Barton.
In regards to claim 388, Casper as modified by Kimchy and Barton discloses the method of claim 384, that fails to explicitly teach a method wherein the ingestible device 10 further comprises one or more machine-readable hardware storage devices that stores instructions that are executable by the processor to determine that the ingestible device 10 is in the cecum of the subject to an accuracy of at least 70%.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Casper as modified by Kimchy and Barton to have the processor determine that the ingestible device is in the cecum of the subject to an accuracy of at least 70% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Casper as modified by Kimchy and Barton would not operate differently with the claimed the processor determining that the ingestible device is in the cecum of the subject to an accuracy of at least 70% and since the processor’s accuracy is intended to determine that the ingestible device is in the cecum of the subject with the claimed range of at least 70%, the device would function appropriately having the claimed accuracy of at least 70%. Further, applicant places no criticality on the range claimed, indicating simply that “the signal threshold can [exemplarily] be from 60% to 90% (e.g., from 70% to 80%) of the Jejenum reference signal” (see specification at par 0435).
In regards to claim 389, Casper as modified by Kimchy and Barton discloses the method of claim 384, that fails to explicitly teach a method wherein the method further comprises determining the location of the ingestible device 10 in the cecum of the subject to an accuracy of at least 85%.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Casper as modified by Kimchy and Barton to have the processor determine that the ingestible device is in the cecum of the subject to an accuracy of at least 85% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Casper as modified by Kimchy and Barton would not operate differently with the claimed the processor determining that the ingestible device is in the cecum of the subject to an accuracy of at least 85% and since the processor’s accuracy is intended to determine that the ingestible device is in the cecum of the subject with the claimed range of at least 85%, the device would function appropriately having the claimed accuracy of at least 85%. Further, applicant places no criticality on the range claimed, indicating simply that “the signal threshold can [exemplarily] be from 60% to 90% (e.g., from 70% to 80%) of the Jejenum reference signal” (see specification at par 0435).
In regards to claim 390, Casper as modified by Barton discloses the method of claim 384, that fails to explicitly teach a method wherein the ingestible device is configured to detect light reflectance from an environment external to the housing. However, Kimchy teaches that it is known to provide a method wherein the ingestible device is configured to detect light reflectance from an environment external to the housing (see at least par 0038). Therefore, since Casper suggests determining a location of the capsule so as to release the medication at the appropriate location in the GI tract (see at least col. 4, lines 63-68 and col. 5, lines 1-7), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Casper as modified by Barton wherein the ingestible device is configured to detect light reflectance from an environment external to the housing as taught by Kimchy since such a modification would amount to applying a known technique (i.e. as taught by Kimchy) to a known device (i.e. as taught by Casper) ready for improvement to achieve a predictable result such as targeting delivery of medications to specific locations--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 402, Casper as modified by Kimchy disclose the method of claim 384, that fails to explicitly teach a method further comprising determining the level of IL-1 inhibitor in the plasma of the subject following the oral administration of the ingestible device 10, wherein the level of the IL-1 inhibitor is lower than the level of the IL-1 inhibitor in the plasma of a subject at substantially the same time point following systemic administration of an equal amount of the IL-1 inhibitor. However, Barton teaches that it is known to provide a method further comprising determining the level of IL-1 inhibitor in the plasma of the subject following the oral administration of the ingestible device, wherein the level of the IL-1 inhibitor is lower than the level of the IL-1 inhibitor in the plasma of a subject at substantially the same time point following systemic administration of an equal amount of the IL-1 inhibitor (see at least pg. 102, lines 14-31, pg. 103, lines 1-15, pg. 107, lines 16-31 and pg. 108, lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Casper as modified by Kimchy further comprising determining the level of IL-1 inhibitor in the plasma of the subject following the oral administration of the ingestible device 10, wherein the level of the IL-1 inhibitor is lower than the level of the IL-1 inhibitor in the plasma of a subject at substantially the same time point following systemic administration of an equal amount of the IL-1 inhibitor as taught by Barton since such a modification would amount to applying a known technique (i.e. as taught by Barton) to a known device (i.e. as taught by Casper and/or Kimchy) ready for improvement to achieve a predictable result such as treat the patient’s ulcerative colitis of the colon as suggested by Casper, by suppressing or inhibiting at least one IL-1L1 bioactivity as taught by Barton.See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 403, while Casper discloses the method of claim 384, wherein releasing from the ingestible device 10 is not dependent on pH, enzymatic activity or bacterial activity at or in the vicinity of the predetermined location (see at least abstract and col. 3, lines 27-53 thereof and col. 4, lines 62-68 and col. 5, lines 1-7), Casper as modified by Kimchy and Barton discloses the method of claim 384, that fails to explicitly teach a method wherein releasing comprises releasing the IL-1 inhibitor from the ingestible device. However, Barton teaches a method wherein releasing comprises releasing the IL-1 inhibitor from the ingestible capsule (see at least abstract, pg. 2, lines 5-7, pg. 3, lines 31, pg. 4, lines 1-4, pg. 5, lines 8-26, pg. 17, lines 16-30, pg. 107, lines 16-31 and pg. 108, lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Casper as modified by Kimchy wherein releasing comprises releasing the IL-1 inhibitor from the ingestible capsule as taught by Barton in order to treat the patient’s ulcerative colitis of the colon as suggested by Casper, by suppressing or inhibiting at least one IL-1L1 bioactivity as taught by Barton.
Claim(s) 391-392 & 394 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper (‘801) in view of Kimchy (‘124), Barton (‘974) further in view of Zilberstein et al. (US 2005/0266074) (“Zilberstein” hereinafter).
In regards to claim 391, Casper as modified by Kimchy and Barton disclose the method of claim 390, that fails to explicitly teach a method wherein the detected reflectance indicates that the ingestible device is located in the cecum of the subject. However, Zilberstein teaches that it is known to provide a method wherein the detected reflectance indicates that the ingestible device is located in the cecum of the subject (see at least abstract and par 0195 & 0208-0214). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Casper as modified by Kimchy and Barton wherein the detected reflectance indicates that the ingestible device is located in the cecum of the subject as taught by Zilberstein since such a modification would amount to applying a known technique (i.e. as taught by Zilberstein) to a known device (i.e. as taught by Casper and/or Kimchy) ready for improvement to achieve a predictable result such as determining the location of the colon based on a sudden change in visual effects during the passage through ileal orifice from ileum of small intestine to cecum--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 392, Casper as modified by Zilberstein discloses the method of claim 391, that fails to explicitly teach a method wherein the detected reflectance autonomously triggers the release of the pharmaceutical formulation comprising the IL-1 inhibitor from the ingestible device. However, Kimchy teaches that it is known to provide a method wherein the detected reflectance autonomously triggers the release of the pharmaceutical formulation (see at least par 0038) and Barton teaches that it is known to provide a method comprising the release of the pharmaceutical formulation comprising the IL-1 inhibitor from the ingestible device (i.e., capsule) (see at least abstract, pg. 2, lines 5-7, pg. 3, lines 31, pg. 4, lines 1-4, pg. 5, lines 8-26, pg. 17, lines 16-30, pg. 107, lines 16-31 and pg. 108, lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Casper as modified by Zilberstein wherein the detected reflectance autonomously triggers the release of the pharmaceutical formulation, as taught by Kimchy, the pharmaceutical formulation comprising the IL-1 inhibitor from the ingestible device, as taught by Barton, in order to treat the patient’s ulcerative colitis of the colon as suggested by Casper, using autonomous targeting delivery of medications to specific locations as taught by Kimchy, by suppressing or inhibiting at least one IL-1L1 bioactivity as taught by Barton.
In regards to claim 394, Casper as modified by Kimchy and Barton discloses the method of claim 390, that fails to explicitly teach a method wherein determining the location of the ingestible device in the cecum comprises detecting a transition of the ingestible device from the ileum to the cecum. However, Zilberstein teaches that it is known to provide a method wherein determining the location of the ingestible device in the cecum comprises detecting a transition of the ingestible device from the ileum to the cecum (see at least abstract and par 0195 & 0208-0214). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Casper as modified by Kimchy and Barton wherein determining the location of the ingestible device in the cecum comprises detecting a transition of the ingestible device from the ileum to the cecum as taught by Zilberstein since such a modification would amount to applying a known technique (i.e. as taught by Zilberstein) to a known device (i.e. as taught by Casper and/or Kimchy) ready for improvement to achieve a predictable result such as determining the location of the colon based on a sudden change in visual effects during the passage through ileal orifice from ileum of small intestine to cecum--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 393 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper (‘801) in view of Kimchy (‘124), Barton (‘974) further in view of Imran (US 2004/0162469).
In regards to claim 393, Casper as modified Kimchy and Barton discloses the method of claim 390, that fails to explicitly teach a method wherein the detected reflectance comprises light of at least two different wavelengths. However, Imran teaches that it is known to provide a method wherein the detected reflectance comprises light of at least two different wavelengths (see at least figs. 11A, 11C & 11E and par 0050, 0052 & 0180-0182). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Casper as modified by Kimchy and Barton wherein the detected reflectance comprises light of at least two different wavelengths as taught by Imran since such a modification would amount to applying a known technique (i.e. as taught by Imran) to a known device (i.e. as taught by Casper and/or Kimchy) ready for improvement to achieve a predictable result such as using a map of light reflectance or absorption  along the length of the GI tract for locating a capsule along the intestine length--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 395-396 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper (‘801) in view of Kimchy (‘124), Barton (‘974), Zilberstein et al. (‘074) further in view of Horn et al. (US 2006/0069317) (“Horn” hereinafter).
In regards to claim 395, Casper as modified by Kimchy, Barton and Zilberstein discloses the method of claim 394, that fails to explicitly teach a method wherein detecting the transition of the ingestible device from the ileum to the cecum comprises detecting a change in the ratio of reflected red light to reflected green light. However, Horn teaches that it is known to provide a method wherein detecting the transition of the ingestible device 10 from the ileum to the cecum comprises detecting a change in the ratio of reflected red light to reflected green light (see at least fig. 1 and par 0031-0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Casper as modified by Kimchy, Barton and Zilberstein wherein detecting the transition of the ingestible device from the ileum to the cecum comprises detecting a change in the ratio of reflected red light to reflected green light as taught by Horn since such a modification would amount to applying a known technique (i.e. as taught by Horn) to a known device (i.e. as taught by Casper and/or Kimchy) ready for improvement to achieve a predictable result such as detecting transition points based on the green/red ratios--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 396, Casper as modified by Kimchy and Barton discloses the method of claim 395, that fails to explicitly teach a method wherein detecting the transition of the ingestible device 10 from the ileum to the cecum further comprises detecting a change in the ratio of reflected green light to reflected blue light. However, Horn teaches that it is known to provide a method wherein detecting the transition of the ingestible device 10 from the ileum to the cecum further comprises detecting a change in the ratio of reflected green light to reflected blue light (see at least fig. 1 and par 0031-0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Casper as modified by Kimchy, Barton and Zilberstein wherein detecting the transition of the ingestible device 10 from the ileum to the cecum further comprises detecting a change in the ratio of reflected green light to reflected blue light as taught by Horn since such a modification would amount to applying a known technique (i.e. as taught by Horn) to a known device (i.e. as taught by Casper and/or Kimchy) ready for improvement to achieve a predictable result such as detecting transition points based on the green/red ratios--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 397 & 400-401 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper (‘801) in view of Kimchy (‘124), Barton (‘974) further in view of Gross et al. (US 2004/0253304) (“Gross” hereinafter).
In regards to claim 397, Casper as modified by Kimchy and Barton discloses the method of claim 384, that fails to explicitly teach a method wherein the ingestible device comprises a gas generating cell located within the housing, wherein the gas generating cell is capable of generating a gas; and the ingestible device is configured so that, when the gas generating cell generates the gas, the gas creates an internal pressure that forces a release mechanism from a closed state, which retains the IL-1 inhibitor in the reservoir, to an open state, thereby allowing for the release of the IL-1 inhibitor from the reservoir to the exterior of the device.  However, Gross teaches that it is known to provide a method wherein the ingestible device 102 comprises a gas generating cell 118 located within the housing, wherein the gas generating cell 118 is capable of generating a gas; and the ingestible device 102 is configured so that, when the gas generating cell 118 generates the gas, the gas creates an internal pressure that forces a release mechanism from a closed state, which retains the medicament in the reservoir, to an open state, thereby allowing for the release of the medicament from the reservoir to the exterior of the device 102 (see at least abstract, figs. 22A-B and par 0439-0441). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Casper as modified by Kimchy and Barton wherein the ingestible device comprises a gas generating cell located within the housing, wherein the gas generating cell is capable of generating a gas; and the ingestible device is configured so that, when the gas generating cell generates the gas, the gas creates an internal pressure that forces a release mechanism from a closed state as taught by Poon, which retains the IL-1 inhibitor in the reservoir as taught by Barton, to an open state as taught by Poon, thereby allowing for the release of the IL-1 inhibitor from the reservoir to the exterior of the device as taught by Barton since such a modification would amount to a simple substitution of one known element (i.e. the actuator as taught by Casper) for another (i.e. the actuator as taught by Poon) to obtain predictable results such as pushing the medicament out during treatment--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 	In regards to claim 400, Casper as modified by Kimchy and Barton discloses the method of claim 397, that fails to explicitly teach a method wherein the ingestible device comprises a safety device placed within or attached to the housing, wherein the safety device is configured to relieve the internal pressure within the housing when the internal pressure exceeds a threshold level. However, Gross teaches that it is known to provide a method wherein the ingestible device comprises a safety device (i.e., plug 111) placed within or attached to the housing, wherein the safety device 111 is configured to relieve the internal pressure within the housing when the internal pressure exceeds a threshold level (see at least abstract, figs. 22A-22B and par 0249-0256, 0435-0436 & 0439-0441). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Casper as modified by Kimchy and Barton wherein the ingestible device comprises a safety device placed within or attached to the housing, wherein the safety device is configured to relieve the internal pressure within the housing when the internal pressure exceeds a threshold level as taught by Gross since such a modification would amount to a simple substitution of one known element (i.e. the actuator as taught by Casper) for another (i.e. the actuator as taught by Gross) to obtain predictable results such as pushing the medicament out during treatment--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 401, Casper as modified by Kimchy and Barton discloses the method of claim 384, that fails to explicitly teach a method further comprising releasing the pharmaceutical formulation comprising the IL-1 inhibitor to the cecum as a bolus. However, Gross teaches that it is known to provide a method further comprising releasing the pharmaceutical formulation to the GI tract as a bolus (see at least figs. 29A-B and par 0463-0466). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Casper as modified Kimchy and Barton further comprising releasing the pharmaceutical formulation as a bolus as taught by Gross comprising the IL-1 inhibitor as taught by Barton to the cecum as taught by Kimchy in order to treat ulcerative colitis as taught by Casper.
Claim(s) 397-399 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper (‘801) in view of Kimchy (‘124), Barton (‘974) further in view of Gross (US 5,318,557).
In regards to claim 397, Casper as modified by Kimchy and Barton discloses the method of claim 384, that fails to explicitly teach a method wherein the ingestible device comprises a gas generating cell located within the housing, wherein the gas generating cell is capable of generating a gas; and the ingestible device is configured so that, when the gas generating cell generates the gas, the gas creates an internal pressure that forces a release mechanism from a closed state, which retains the IL-1 inhibitor in the reservoir, to an open state, thereby allowing for the release of the IL-1 inhibitor from the reservoir to the exterior of the device.  However, Gross teaches that it is known to provide a method wherein the ingestible device 2 comprises a gas generating cell 310 located within the housing 300, wherein the gas generating cell 310 is capable of generating a gas; and the ingestible device 2 is configured so that, when the gas generating cell 310 generates the gas, the gas creates an internal pressure that forces a release mechanism from a closed state, which retains the medicament in the reservoir 200, to an open state, thereby allowing for the release of the medicament from the reservoir 200 to the exterior of the device 2 (see at least abstract, figs. 9-10 and col. 5, lines 40-68 and col. 6, lines 1-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Casper as modified by Kimchy and Barton wherein the ingestible device comprises a gas generating cell located within the housing, wherein the gas generating cell is capable of generating a gas; and the ingestible device is configured so that, when the gas generating cell generates the gas, the gas creates an internal pressure that forces a release mechanism from a closed state as taught by Poon, which retains the IL-1 inhibitor in the reservoir as taught by Barton, to an open state as taught by Gross, thereby allowing for the release of the IL-1 inhibitor from the reservoir to the exterior of the device as taught by Barton since such a modification would amount to a simple substitution of one known element (i.e., the actuator as taught by Casper) for another (i.e., the actuator as taught by Gross) to obtain predictable results such as pushing the medicament out during treatment--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 398, Casper as modified by Kimchy and Barton discloses the method of claim 397, that fails to explicitly teach a method wherein the reservoir is configured to friction fit with the ingestible device. However, Gross teaches that it is known to provide a method wherein the reservoir 200 is configured to friction fit with the ingestible device 2 (see at least abstract, figs. 9-10 and col. 5, lines 40-68 and col. 6, lines 1-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Casper as modified by Kimchy and Barton wherein the reservoir is configured to friction fit with the ingestible device as taught by Gross in order to provide a device with a biodegradable reservoir portion for attachment to a reusable portion of the device; doing so would make the electronic portion of the device reusable and therefore reduce the cost of using the device.  
In regards to claim 399, Casper as modified by Kimchy and Barton discloses the method of claim 397, that fails to explicitly teach a method wherein the reservoir is configured to attach to the housing of the ingestible device. However, Gross teaches that it is known to provide a method wherein the reservoir 200 is configured to attach to the housing 300 of the ingestible device 2 (see at least abstract, figs. 9-10 and col. 5, lines 40-68 and col. 6, lines 1-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Casper as modified by Kimchy and Barton wherein the reservoir is configured to attach to the housing of the ingestible device as taught by Gross in order to provide a device with a biodegradable reservoir portion for attachment to a reusable portion of the device; doing so would make the electronic portion of the device reusable and therefore reduce the cost of using the device.
Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered but they are not persuasive. Applicant contends that “[n]othing in Kimchy teaches inclusion of a light source and a light reflectance detector to detect the location of an ingestible device in the GI tract, much less the actuation of active agent release from an ingestible device when the device is located in cecum based on light reflectance generated by the device, as featured in the amended claims.” The Office respectfully traverses. First, the Office notes that Amended claim 384 fails to teach the use of a light source and a light reflectance detector to detect the location of an ingestible device in the GI tract, as argued by Applicant. In fact, Kimchy clearly teaches the following in par 0038 thereof:
[0038] In some embodiments of the disclosure, the delivery capsule 100 may include a light source and a standard imaging chip (e.g. CMOS or CCD). Optionally, the capsule may shine light as it progresses through the gastrointestinal tract (e.g. the small intestine 193) and release medication based on the images that are obtained.
Therefore, Kimchy clearly teaches a light source and a detector, i.e., a standard imaging chip (e.g. CMOS or CCD). Applicant appears to contend that Kimchy merely analyzes the images for diagnostic purposes (i.e., cancerous tissue). Without acquiescing with the Applicant’s assertion, the Office notes such is still a detection of a location of the ingestible device in the subject’s gastrointestinal (GI) tract, i.e., near cancerous tissue.
In view of the foregoing, the rejections over at least Casper and Kimchy are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791